



Exhibit 10.1

 

[***] – Indicates confidential information. Confidential treatment requested.

Portion omitted filed separately with the Securities and Exchange Commission.

 

NINTH AMENDMENT TO THE

 

YOPLAIT MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT

 

Between the undersigned :

 

SODIMA (hereinafter referred to as « SODIMA »), a private limited company
incorporated under the laws of France (Société par Actions Simplifiée) with a
capital of 74.147.940 euros, registered with the Trade and Companies Register in
Paris under n° B 440 769 032, with its registerd offices at 170 bis Boulevard du
Montparnasse, 75014 Paris France, and its administrative offices at 150 rue
Gallieni, 92640 Boulogne-Billancourt France, represented by Mr. Lucien Fa, its
chairman, duly authorized for the purpose of this Amendment,

 

On the one hand,

 

and

 

General Mills, Inc. a US Corporation, incorporated in Delaware with its head
office located at Number One General Mills, Minneapolis, Minnesota 55426, United
States of America (hereinafter referred to as « GMI »), on behalf of itself and
all of its more than fifty percent (50%) owned or controlled (directly or
indirectly) domestic subsidiaries (hereinafter referred to as « LICENSEE »), ,
represented by Mr. Robert Waldron, duly authorized for the purpose of this
Amendment,

 

On the other hand,

 

WHEREAS, « Société de Développements et d’Innovations des Marchés Agricoles et
Alimentaires-Sodima-Union de Coopératives Agricoles » and GMI executed on
September 9, 1977 a YOPLAIT MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT
(hereinafter referred to as the « Agreement »),

 

WHEREAS, the rights of « Société de Développements et d’Innovations des Marchés
Agricoles et Alimentaires-Sodima-Union de Coopératives Agricoles » in the
Agreement have been transferred to SODIMA International SA and then to SODIMA,

 


--------------------------------------------------------------------------------


WHEREAS, the Agreement provided in the article VI.8 that the Licensee shall not
use any of the Trademarks in connection with any other trademarks or trade name
not owned by SODIMA and,

 

WHEREAS, the Licensee now wishes to use the GMI owned trademark [***]
(hereinafter referred to as the «GMI Trademark») in connection with the
Trademarks in the advertisement and sale of refrigerated yogurts [***]
(hereinafter referred to as the «Yogurts»); and

 

WHEREAS, SODIMA is willing to permit the Licensee to use the GMI Trademark in
the advertisement and sale of the Yogurts.

 

NOW, THEREFORE, in consideration of the promises herein contained, it is agreed
as follows :

 

1. Notwithstanding Article VI.8 of the Agreement, the Licensee may use the GMI
Trademark in connection with the Trademarks in the advertisement and sale of the
Yogurts so long as the Licensee complies with the other terms of the Agreement.

2. SODIMA acknowledge that GMI owns the GMI Trademark and SODIMA shall not claim
any rights therein anywhere in the world.

3. So long as the Agreement continues, the Licensee shall always use the GMI
Trademark with the YOPLAIT trademark in the advertisement and sale of the
Yogurts. The Licensee will not use the GMI Trademark in connection with any
other Products covered by the Agreement without the prior written approval of
SODIMA.

4. If the Agreement is ever terminated, the Licensee will either discontinue the
use of the GMI Trademark in connection with the advertisement and sale of the
Yogurts or pay to SODIMA a royalty as provided for below.

 

Gross Revenues of the Yogurts

Royalties Rate Percent

sold Using the GMI Trademark

of Gross Revenues

per Licensee Fiscal year

in United States Dollars

   

[***]

 

 

The definition of Gross Revenues and royalty reporting shall be that set forth
in the Agreement.

 

5. This Ninth Amendment shall be effective upon execution by the parties.

 

6. In the event of termination of the Agreement, this Ninth Amendment shall
survive on its own as a binding agreement.

 


--------------------------------------------------------------------------------


7. All other provisions of the Agreement will remain in full force and effect.

 

IN WITNESS WHEROF, the parties have caused this Ninth Amendment to be executed
in duplicate by their duly authorized representatives.

 

 

/s/ Robert F. Waldron

/s/ Lucien Fa

GENERAL MILLS, INC.

SODIMA

 

By: Robert F. Waldron

By: Lucien Fa

Date: December 3, 2007

Date: 30 November 2007

 

 

 


--------------------------------------------------------------------------------